Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Cree, Inc. Non-Employee Director Stock Compensation and Deferral Program of our reports dated August 18, 2009, with respect to the consolidated financial statements of Cree, Inc. included in its Annual Report (Form 10-K) for the year ended June 28, 2009, and the effectiveness of internal control over financial reporting of Cree, Inc. filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Raleigh, North Carolina January
